 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
     BOARDS OF TRUSTEES OF THE                           Case No. 1:18-cv-00623-DAD-SAB
 8   ROOFERS LOCAL 27 HEALTH AND
     WELFARE TRUST FUND, et al.,                         ORDER REQUIRING PLAINTIFF TO FILE
 9                                                       STATUS REPORT
                     Plaintiffs,
10                                                       (ECF No. 17)
             v.
11                                                       SIXTY DAY DEADLINE
     ABSOLUTE URETHANE,
12
                     Defendant.
13

14

15          On September 10, 2018, Plaintiff filed a status report indicating that Defendant is

16 providing documents for an audit that may resolve the matter. (ECF No. 15.) On December 11,

17 2018, the Court ordered that Plaintiff shall file a notice of status of the audit within ninety days.

18 (ECF No. 16.) On March 12, 2019, Plaintiffs filed a status report indicating that Defendant has

19 provided many documents for the audit, that the parties are currently engaged in settlement
20 negotiations, and request additional time to evaluate a counteroffer. (ECF No. 17.)

21          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a notice of status of the

22 settlement within sixty days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:      March 14, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
